Case 8:20-cv-01293-CJC-DFM Document 15 Filed 08/03/20 Page 1 of 2 Page ID #:157



   1 Jeffrey T. Melching (State Bar No. 180351)
     jmelching@rutan.com
   2 Ajit Singh Thind (State Bar No. 268018)
     athind@rutan.com
   3 RUTAN & TUCKER, LLP
     611 Anton Boulevard, Suite 1400
   4 Costa Mesa, California 92626-1931
     Telephone: 714-641-5100
   5 Facsimile: 714-546-9035
   6 Attorneys for Defendant
     CHRISTINA SHEA, Mayor of Irvine
   7
   8                                       UNITED STATES DISTRICT COURT
   9                                  CENTRAL DISTRICT OF CALIFORNIA
  10
  11 LAMAR WEST,                                          Case No. 8:20-cv-01293-CJC-KES
  12                          Plaintiff,                  Judge: Hon. Cormac J. Carney
                                                          Ctrm: 9B
  13              v.
                                                          STIPULATION TO EXTEND TIME
  14 CHRISTINA SHEA, Mayor of Irvine,                     TO RESPOND TO INITIAL
                                                          COMPLAINT BY NOT MORE THAN
  15                          Defendant.                  30 DAYS (L.R. 8-3)
  16                                                      Complaint served: July 23, 2020
                                                          Current response date: August 13, 2020
  17                                                      New response date: August 18, 2020
  18                                                      Date Action Filed: July 20, 2020
                                                          Trial Date:        TBD
  19
  20
  21             Defendant Christina Shea, Mayor of Irvine (“Defendant”) and Plaintiff Lamar
  22 West (“Plaintiff”) hereby consent and stipulate as follows.
  23             1.           WHEREAS, on July 20, 2020, Plaintiff filed a Complaint (ECF No. 1)
  24 in this matter against Defendant (“Mayor”);
  25             2.           WHEREAS, Plaintiff served Defendant with the Complaint on July 23,
  26 2020;
  27             3.           WHEREAS, Defendant’s response to the Complaint is currently due on
  28 August 13, 2020;
                                                                     STIPULATION TO EXTEND TIME TO
       2465/048170-0307
                                                                   RESPOND TO INITIAL COMPLAINT BY
       15351904.1 a08/03/20                             -1-                 NOT MORE THAN 30 DAYS
Case 8:20-cv-01293-CJC-DFM Document 15 Filed 08/03/20 Page 2 of 2 Page ID #:158



   1             4.           WHEREAS, Defendant has requested, and Plaintiff has agreed to a five
   2 day extension of time to file the response to the Complaint;
   3             5.           WHEREAS, the extension to file a response to the Complaint is not
   4 more than 30 days.
   5             IT IS HEREBY STIPULATED.
   6             Pursuant to Local Rule 8-3 of the United States District Court for the Central
   7 District of California, Defendant and Plaintiff, by and through their undersigned
   8 counsel, hereby stipulate and agree that Defendant shall have up to and including
   9 August 18, 2020, within which to respond to the Complaint filed by Plaintiff in this
  10 action.
  11 Dated: August 3, 2020                               RUTAN & TUCKER, LLP
                                                         JEFFREY T. MELCHING
  12                                                     AJIT SINGH THIND
  13
                                                         By:         /s/ Ajit Singh Thind
  14                                                           Ajit Singh Thind
                                                               Attorneys for Defendant
  15                                                           CHRISTINA SHEA, Mayor of Irvine
  16 Dated: August 3, 2020                               BAUM HEDLUND ARISTEI
                                                         GOLDMAN, P.C.
  17                                                     PEDRAM ESFANDIARY
                                                         MONIQUE ALARCON
  18                                                     TIMOTHY A. LORANGER
  19
                                                         By:        /s/ Pedram Esfandiary
  20                                                           Pedram Esfandiary
                                                               Attorneys for Plaintiff
  21                                                           LAMAR WEST
  22
  23
  24
  25
  26
  27
  28
                                                                       STIPULATION TO EXTEND TIME TO
       2465/048170-0307
                                                                     RESPOND TO INITIAL COMPLAINT BY
       15351904.1 a08/03/20                              -2-                  NOT MORE THAN 30 DAYS
